DETAILED ACTION
Claims 3-6 8-10, 16-19, 21-44, and 52 are canceled.  Claims 1, 2, 7, and 11-15 are withdrawn from consideration.  Claims 56 and 57 are new.  Claims 20, 46, and 55 are currently amended.  A complete action on the merits of pending claims 20, 45-51, and 53-57 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Response to Amendment
Acknowledgment is made to Applicant’s amendments filed 1/4/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 45-51, 53, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Interpretation
It is noted that many of the claim limitations are optional or contain “or” or “and/or” thus even though they are stated in the claims prior art is not mandatory to meet the limitations of the claim.
Claim 20 recites “which shielded lead is capable” this sounds like a question.  This can be changed to --the shielded lead is capable--.  However, since many limitations in the claim set are optional the examiner is not certain if this is a functional limitation or an optional limitation.  Claims 45-51, 53, and 54 are rejected under 112(b) as being dependent on claim 20.
Claim Rejections - 35 USC § 102
Claim 55 is rejected under 35 U.S.C. 102 as being unpatentable over Davalos US 20140039489 (Davalos).
Regarding claim 1, Davalos teaches placing one or more electrode in or near a target region (Fig. 10A); connecting one or more of the electrodes (Fig. 3 22) to a function pulse generator and operating the function pulse generator to ablate tissue (par. [0064]); imaging the target region, wherein using MRI (par. [0136]) wherein a physical or electrical disconnect of one or more of the electrodes from a cable linkage (Fig. 3 the leads to 22 par. [0064] there is a burst operation which is a start and stop to the electrical power delivery) to the function pulse generator exists; wherein optionally the electrical disconnect is chosen from one or more of a physical switch, relay switch, and/or software switch; wherein optionally the physical or electrical disconnect is an electrical or physical switching capable of being controlled by human or robotic systems.
Claim Rejections - 35 USC § 103
Claim 20, 45, 47, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Davalos in view of Krieg US 20090326366 (Krieg).
Regarding claim 20, Davalos teaches placing one or more electrode in or near a target region (Fig. 10A); connecting one or more or each of the electrodes to a shielded lead (Fig. 3 probes 22 or electrodes in Figs. 1 and 2), connecting one or more or each shielded lead to a function pulse generator (Fig. 3 the leads from generator 10 to probes 22); and operating the function pulse generator to ablate tissue (Abstract).
Davalos does not explicitly teach which shielded lead is capable of reducing, limiting, or preventing radiofrequency noise, image artifacts or electromagnetic interference with MRI equipment.
Krieg, in an analogous method, teaches using magnetic resonance campatable implementations (par. [0011]) which prevents interference with the MRI (par. [0031]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Davalos to use shielded leads that prevent MRI interference to produce high quality images (Krieg par. [0011]).
Regarding claim 45, Davalos teaches selecting a plurality of electrode locations to minimize distortion from heterogeneities, maximize ablation, or both (par. [0115]).  
Regarding claim 47, Davalos teaches wherein one or more of the electrodes are comprised of one or more of the following: electrical conductors or a grounding pad; and/or a counter electrode which is a dispersive electrode or ground pad to orient high electric fields in a desired direction; and/or a needle-electrode and a ground pad; and/or at least one electrode configured for reversibly or irreversibly electroporating tissue and 
Regarding claim 49, Davalos teaches wherein one or more of the electrodes are MRI compatible and arranged to minimize artifacts and/or noise by using non-magnetic material for a probe and having MRI compatible electrode connections, with the ability to reach outside of an MRI suite (par. [0113] the probes are able to be used in conjunction with an MRI imaging device).  
Regarding claim 51, Davalos teaches wherein bulk tissue electrical resistances local to an electrode and ground pad are modified by fluid infusion to maximize an area of treatment (par. [0100]).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Davalos and Krieg, as applied to claim 20, and further in view of Knute US 4903707 (Knute).
Regarding claim 46, Davalos teaches further comprising: creating a burr hole in a skull (par. [0122]), optionally under MRI guidance; inserting a guide cannula through the cranial bolt, wherein the guide cannula optionally provides insulation for one or more electrode; inserting one or more of the electrodes into the guide cannula; and inserting a portion of the guide cannula into brain tissue, optionally by operation of a controllable mechanical device (Fig. 2 outer protector 1062 the claim does not say in what way that the cannula is mounted to the skull; however, since the outer protector 1062 is inserted into the cavity it would be mounted or couple to the skull).  
Davalos does not explicitly teach mounting a cranial bolt to the skull.
	Knute, in an analogous device seeking to perform surgery on the brain through the skull, teaches inserting the surgical device through a skull bolt (Fig. 1).
.
Claims 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Davalos and Krieg, as applied to claim 20, and further in view of Callas US 9764145 (Callas).
Regarding claim 48 and 50, Davalos teaches wherein one or more of the electrodes acts as an ablating electrode.
Davalos does not specifically teach wherein brain refractory period may be linked with the function pulse generator to ensure maximum safety during treatment and wherein one or more of the electrodes acts as an electrophysiological sensor.  
Callas, in an analogous ablation method, teaches electrodes that are used to keep trach of the refractory period of the target tissue (col 10 lines 15-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Davalos to have electrodes that us refractory periods in determining electrical pulses as taught by Callas since electrical pulses during the depolarization of tissue will not adversely affect tissue (Callas col 10 lines 15-28).
Claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Davalos and Krieg, as applied to claims 20 and 55, and further in view of Davalos US 20100261994 (Davalos ‘994).
Regarding claims 53 and 54, Davalos teaches further comprising: placing one or more of the electrodes in or near the target region while disconnected from the function pulse generator; and imaging the target region while one or more of the electrodes is disconnected to obtain a baseline image before operating the function pulse generator; mechanically and/or electrically disconnecting one or more of the electrodes; imaging the target region while one or more of the electrodes is disconnected; re-connecting one or more of the electrodes to the function pulse generator; administering additional electrical energy to the target region using one or more of the electrodes while one or more of the electrodes is connected to the function pulse generator (par. [0064]); and optionally repeating the disconnecting, imaging, re-connecting and/or administering; imaging the target region, wherein the imaging is performed using MRI, and a physical disconnect of one or more of the electrodes exists between the MRI, a control room, and/or at a handle of one or more of the electrodes; and/or the imaging is performed using MRI, and an electrical disconnect of one or more of the electrodes exists between the MRI, a control room, and/or at a handle of one or more of the electrodes; and/or an electrical disconnect of one or more of electrodes exists and is chosen from one or more of a physical switch, relay switch, and/or software switch; and/or an electrical or physical switching mechanism is used to perform the disconnecting which switching mechanism is capable of being controlled by human or robotic systems.  However, Davalos teaches that electricity is passed between probes for IRE (Abstract and par. [0112]).
Davalos ‘994, in an analogous art teaches using the electrode with MRI to image the tissue prior to treatment (par. [0025]).
.
Claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Davalos in view of Davalos US 20100261994 (Davalos ‘994).
Davalos teaches the placing of the one or more of the electrode is performed while one or more of the electrodes are disconnected from the cable linkage to the function pulse generator (par. [0011]); and after operating the function pulse generator, mechanically and/or electrically disconnecting one or more of the electrodes from the cable linkage to the function pulse generator; after disconnecting one or more of the electrodes, performing a second imaging of the target region using MRI; after the second imaging, re-connecting one or more of the electrodes to the function pulse generator; after re-connecting, operating the function pulse generator a second time to ablate tissue; optionally repeating the disconnecting, second imaging, re-connecting and/or operating of the function pulse generator (par. [0064]).
Davalos does not explicitly teach the imaging is performed while one or more of the electrodes is disconnected to obtain a baseline image before operating the function pulse generator.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Davalos with imaging tissue with the electrode in it with MRI as taught by Davalos ‘994 so that the user can see if the electrode is in the appropriate region to ablate tissue.  The disconnecting and reconnecting of ablative energy would be taught by the combination since ablative energy is explicitly not used in the imaging process and then the device would have to switch to ablative energy to preform IRE.
Response to Arguments
Applicant’s arguments with respect to claims 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The applicant argues regarding claim 55 that there is not a disconnect between the generator and the electrodes.  As seen in par. [0064] there is a burst feature which is a start and stop of electrical pulses.  This would create an electrical connection during a burst and disconnection when the bursts stop.  Therefore, the applicant’s arguments are not persuasive.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794